Citation Nr: 0117859	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The appellant had active service from January 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.


FINDINGS OF FACT

1.  The objective, credible evidence does not show that the 
appellant's PTSD is causing greater than occupational/social 
impairment with reduced reliability and productivity due to 
such symptoms intrusive thoughts, nightmares, hypervigilance, 
and exaggerated startle response, as well as some social 
isolation and avoidance and some sleep disturbance.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture due to his PTSD so 
as to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9440-9411 (2000).

2.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decision and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his disability and development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the development of 
this case at the RO-level, as described above, further 
development and further expending of VA's resources is not 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from these disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as generalized anxiety disorder, PTSD, etc.  38 C.F.R. 
§ 4.130 (2000).  As this claim was initiated in 1998, only 
the revised rating criteria may be considered.  As amended, 
section 4.130 of 38 C.F.R. reads as follows for the 50-100 
percent ratings:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

During a VA examination in January 2000, the appellant 
reported having nightmares one to two times per week.  He 
also reported intrusive thoughts and reported being very 
easily startled.  He indicated that he went to restaurants, 
although he added that he did not enjoy it unless he sat in 
the back, and that he enjoyed going to stores.  He indicated 
that he enjoyed war movies unless they got too rough.  The 
appellant indicated he was married to his wife of 42 years 
and that they got along well without significant problems.  
He also indicated that he would spend the majority of his 
time watching television, that he would sometimes sit outside 
during warmer weather, and that he stopped visiting a friend 
because the friend never visited the appellant's house.  
Examination revealed the appellant to be casually groomed 
with poor personal hygiene.  During the examination, the 
appellant was fully cooperative.  Examination revealed no 
anxiety or dysphoria.  The appellant's mood was generally 
euthymic and affect was appropriate to content.  There were 
no loose associations.  There was some memory impairment.  
The appellant was oriented to person and place, but not to 
time.  There were no hallucinations or delusions.  Insight 
and judgment were adequate, and the appellant denied suicidal 
or homicidal ideation.  The impression was PTSD, and the 
examiner, who reviewed the claims file prior to examination, 
assigned a Global Assessment of Functioning (GAF) evaluation 
of 57.  

Treatment records associated with the claims file reflect 
ongoing psychiatric treatment.  In February 1998, symptoms of 
PTSD reportedly included intrusive thoughts, dreams and 
nightmares, social isolation/avoidance, and sleep 
disturbance, hypervigilance, and exaggerated startle 
response.  Symptoms did not include decreased interest in 
activities, restricted affect, irritability or anger 
outbursts, or difficulty concentrating.  The appellant did 
not suffer from depression, substance abuse, or panic 
episodes.  The appellant, who denied suicidal/homicidal 
ideation, was oriented, acceptably groomed, and euthymic.  
His memory was fair, insight and judgment were fair-good, and 
affect was mildly constricted.  

In June 1998, the appellant reported that "things [were] 
going good" and that he had a half acre garden that he 
worked with his two sons.  Symptoms of PTSD reportedly 
included dreams and nightmares, hypervigilance, and 
exaggerated startle response.  Symptoms did not include 
intrusive thoughts, social isolation/avoidance, decreased 
interest in activities, restricted affect, irritability or 
anger outbursts, or difficulty concentrating.  Reportedly, 
the appellant experienced sleep disturbance only if he failed 
to take medication.  The appellant, who had no suicidal or 
homicidal ideation, was clean dressed, goal-directed, 
logical, calm, and pleasant.  He made good eye contact, his 
mood was neutral, and his affect was appropriate.  

In December 1998, the appellant's symptoms of PTSD included 
dreams and nightmares, hypervigilance, and exaggerated 
startle response.  Symptoms did not include intrusive 
thoughts, social isolation/avoidance, decreased interest in 
activities, restricted affect, irritability or anger 
outbursts, or difficulty concentrating.  As before, the 
appellant indicated that he experienced sleep disturbance 
only if he failed to take medication.  The appellant was 
clean dressed and oriented.  He had no suicidal or homicidal 
ideation.  He denied paranoia and made good eye contact.  He 
was goal directed, logical, calm and pleasant.  His mood was 
neutral, and his affect was appropriate.  

In June 1999, symptoms of PTSD included dreams and 
nightmares, social isolation/avoidance, hypervigilance, and 
an exaggerated startle response.  Symptoms did not include 
intrusive thoughts, decreased interest in activities, 
restricted affect, sleep disturbance, irritability or anger 
outbursts, or difficulty concentrating.  The appellant did 
not suffer from depression, substance abuse, or panic 
episodes.  He was dressed appropriately, acceptably groomed, 
and euthymic.  He denied suicidal/homicidal ideation, he did 
not suffer from hallucinations or delusions, his memory was 
adequate, his insight and judgment were fair-good, and his 
affect was appropriate.  An examining pharmacist at that time 
assigned a GAF evaluation of 52.  
In November 1999, the appellant indicated that he spent his 
time walking around and watching television, that he slept 
"ok," although he only received three hours of sleep due to 
acid reflux, and that "things [were] going ok, otherwise."  
Symptoms of PTSD included intrusive thoughts, social 
isolation/avoidance, sleep disturbance, and exaggerated 
startle response.  Symptoms did not include dreams and 
nightmares, decreased interest in activities, restricted 
affect, irritability or anger outbursts, or difficulty 
concentrating.  The appellant did not suffer from depression, 
substance abuse, or panic episodes.   The appellant was 
alert, oriented, acceptably groomed, pleasant, and 
cooperative.  He denied homicidal/suicidal ideation or 
hallucinations/delusions.  His memory was fair, insight and 
judgment were fair-good, mood was "pretty good," and affect 
was appropriate.  The pharmacist again assigned a GAF 
evaluation of 52.  

In February 2000 assessments, in addition to pancreatitis and 
renal caliculi, included depression.  

In May 2000, the appellant indicated that "things [were] 
going 'pretty good'" and that he felt the medications were 
"working for him."  The appellant reportedly had no new 
complaints.  The appellant's PTSD symptoms included intrusive 
thoughts, dreams and nightmares, some social 
isolation/avoidance, hypervigilance, and exaggerated startle 
response.  The appellant indicated that he slept well with 
medication.  Symptoms did not include decreased interest in 
activities, restricted affect, irritability or anger 
outbursts, or difficulty concentrating.  The appellant did 
not suffer from depression, substance abuse, or panic 
disorders.  The appellant was alert and oriented, acceptably 
groomed, pleasant and cooperative.  He made moderate eye 
contact.  He was not homicidal or suicidal and did not suffer 
from hallucinations or delusions.  His memory was fair, 
insight and judgment were fair-good, his mood was "pretty 
good," and his affect was mildly constricted.  The 
pharmacist assigned a GAF evaluation of 41 and continued the 
appellant's medications at the same level.  

During a hearing in June 2000, the appellant complained of 
nightmares, which would cause him to wake up in a cold sweat 
and indicated that he experienced jumpiness with loud noises.  
The appellant indicated that he avoided crowds, did not go to 
church, and that his friends were "about all gone."  
According to the appellant's wife, the appellant would wake 
up at night "hollering and mostly kicking and slapping at 
things," and that after walking around for a while he would 
settle back down.  

The evidence before the Board does not warrant a higher 
evaluation.  The appellant's reported symptomatology has 
included intrusive thoughts, nightmares, hypervigilance, and 
exaggerated startle response.  Complaints at times have 
included social isolation and avoidance, as well as sleep 
disturbance, although this, generally, according to treatment 
records, has been well controlled with medication.  The 
appellant's mood has generally been described a neutral to 
euthymic and his affect has largely been described as 
appropriate.  

It is not shown by the evidence that the appellant suffers 
from suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  The appellant remains 
married and apparently without significant difficulties and 
according to one entry interacts with his two sons.  Although 
the VA examination revealed poor hygiene, most entries in 
treatment records reveal hygiene that is adequate.  Moreover, 
older treatment records in the file reflect a pattern of poor 
hygiene that pre-dated the treatment and diagnosis of his now 
service-connected PTSD.  This suggests to the Board that his 
hygiene problems are not exclusively an element of his PTSD 
disability.  In addition, although the recent VA examination 
revealed that the appellant was not oriented to time, 
treatment records generally reveal the appellant to be 
oriented.

Also, most of his GAF scores have been above 50, although a 
GAF evaluation of 41 was recently reported.  A GAF of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers), whereas a GAF 
of 41 to 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.  A GAF evaluation in excess of 51 is generally 
consistent with those symptoms associated with a 50 percent 
evaluation under the current rating criteria.  Although the 
recent GAF evaluation of 41 suggest a lower level of 
functioning, the findings associated with the May 2000 entry 
do not suggest symptoms indicative of either a 70 percent 
evaluation or of the low GAF evaluation assigned at that 
time.  Findings reported at that time were largely consistent 
with findings previously reported at times when considerably 
higher GAF evaluations were assigned.  The appellant, 
further, indicated that he had no new complaints since 
November 1999, at which time a GAF evaluation of 52 had been 
assigned, and, in May 2000, the pharmacist did not alter the 
appellant's treatment plan.  

Because of the disparity between the GAF evaluation assigned 
in May 2000 and earlier GAF evaluations, together with 
evidence which indicates that the appellant's overall 
condition had not significantly deteriorated and the lack of 
clinical findings to suggest a disability as significant as 
suggested by a GAF evaluation of 41, the Board will attach 
greater weight to the earlier assigned GAF evaluations.  
Inasmuch as the VA examiner in January 2000 reviewed the 
claims file in making a determination, the Board attaches 
particular weight to that opinion.  The earlier GAF 
evaluations, together with the findings reported both during 
the VA examination and in treatment records, suggest a 
disability that warrants no more than a 50 percent 
evaluation.

In view of the foregoing, the Board finds that the relevant 
evidence in the file does not reflect a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for 70 or 100 percent 
evaluations.  There is no clinically-demonstrated evidence of 
obsessional rituals of a more serious psychiatric nature, 
e.g., which would interfere with routine activities, nor is 
there any evidence that shows that the appellant has 
demonstrated near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  Also, there is no documentation in the record 
of unprovoked irritability with periods of violence, or any 
spatial disorientation or neglect of personal appearance and 
hygiene directly attributable to his PTSD symptoms, as 
addressed above.

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others, which are 
related to his service-connected mental disorder.  The Board 
notes that a persistent degree of impairment caused by one or 
more of these symptoms has not been objectively corroborated 
by any evidence, lay or medical, in the entire claims file, 
including as noted on the recent VA psychiatric examinations.  
When all of these facts are considered together, it is the 
Board's judgment that the evidence weighs strongly against a 
grant of a rating greater than a 50 percent under the regular 
schedular standards.

Moreover, there is no evidence that the appellant is now or 
has been in the recent past "grossly impaired" due to his 
PTSD as that term in used in the criteria for a 100 percent 
rating.  The findings on the recent VA examinations reflect 
that he was fully oriented and not acutely experiencing 
active psychotic thoughts.  Moreover, the balance of the 
evidence is negative for these kinds of gross psychotic 
symptoms as well and the fact that he has not required more 
serious clinical intervention for his symptoms, i.e., 
inpatient hospitalization, weighs heavily against a finding 
that he his grossly impaired by his PTSD.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath, 1 Vet. App. 
589 (1991).  However, for the reasons discussed above, the 
Board concludes that an increased rating above 50 percent for 
his PTSD is not warranted.

To the extent that the appellant contends that he is more 
than 50 percent disabled due to his PTSD, as a layperson, he 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e., degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Clark v. Derwinski, 2 Vet. App. 166 
(1992).  As noted, disability ratings are assigned by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by all 
the evidence of record.  In this case, the Board finds that 
the medical findings of record are more probative to the 
outcome of this claim as the specific, enumerated psychiatric 
symptoms required to support a higher rating for the 
appellant's PTSD must be clinically observed in a treatment 
and/or examination setting.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In exceptional cases where schedular evaluations are found 
inadequate, a claim may be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these cases is the requirement of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In this regard, the schedular evaluation assigned in this 
case for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization for this disability.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  Additionally, the 
overall picture presented by the evidence in the claims 
folder does not reflect "marked interference" in employment 
due to his PTSD; in this regard, the evidence shows that he 
is an elderly individual (b. 1923) and has not worked in a 
regular capacity for many years.  There is no evidence to 
show that he has tried to obtain new employment but has been 
unable to do so because of his PTSD.  In any case, the high 
schedular rating assigned in this case is a recognition that 
the impairment caused by the PTSD makes it difficult to 
obtain and keep employment.  38 C.F.R. § 4.1 (2000); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, in 
the absence of any evidence which reflects that his PTSD 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate for rating purposes, 
referral for extraschedular consideration is not warranted.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 C.F.R. 
§§ 3.102, 4.3 (2000).


ORDER

An increased rating above 50 percent for PTSD is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

